[UNPUBLISHED]
PER CURIAM.
Andre Porter appeals the adverse grant of summary judgment entered by the District Court1 in this 42 U.S.C. § 1983 action. Having conducted de novo review of the record and viewing the evidence in the light most favorable to Porter, see Mason v. Corr. Med. Servs., Inc., 559 F.3d 880, 884-85 (8th Cir.2009) (standard of review), we cannot say that defendants’ conduct rose to the level of deliberate indifference within the meaning of applicable case law, *68see Langford v. Norris, 614 F.3d 445, 459-60 (8th Cir.2010). We also conclude that the District Court did not improperly consider the affidavits that were notarized by defense counsel, and did not abuse its discretion in declining to appoint counsel. Accordingly, we affirm, see 8th Cir. R. 47B, and we deny Porter’s motion for counsel.

. The Honorable E. Richard Webber, United States District Judge for the Eastern District of Missouri.